DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (U.S. Publication No. 2009/0292814 A1).
With respect to claim 1, Ting discloses a computer-assisted method for reducing disruptive communications in electronically-gathered user communities who are a sub-set of a global collective of users, comprising: hosting a community of users on a server controlled by a user (i.e., As used herein, the term "social network" refers generally to an individual's network of friends, family, colleagues, coworkers, and potentially the subsequent connections within those networks. A social network, for example, can be utilized to find more relevant connections for a variety of activities, including, but not limited to dating, job networking, receiving or providing service referrals, content sharing, creating new associations or maintaining existing associations with like-minded individuals, finding activity partners, performing or supporting commercial transactions, or the like [hosting a community of users], ¶ 15.  Social network services contact the Social Network Authenticator for SSO authentication, and can contact the Social Network Services Database to receive different services. The contact can be made or initiated by or through a server or other entity that represents a given social network service [on a server controlled by a user], ¶ 23). 
Ting also discloses regulating communications from each of the community of users, based on regulating conditions (i.e., As described more fully elsewhere herein (e.g. in the Generalized Operation section), the server 109 can include directories or databases (e.g., Access Control Lists) that indicate different resources of different networks, and that can indicate conditions or restrictions under which those networks will share or permit access to those resources. Such information, and also session information, can be stored within the server 109, and/or can be stored or backed up to other data storage that is accessible to the server 109. Thus the information for which the server 109 is responsible may also be stored in a distributed platform accessible via different methods, such as HTTP or TCP proxy interfaces, and can be duplicated in different locations, and may be indexed or archived for reference, ¶ 47). 
Ting further discloses receiving regulating conditions sent by each of the community of users (i.e., Client devices 101-104 may further be configured to include a client application that enables the user to log into a user account that may be managed by another computing device or network, such as a social network or other resource accessible through a corresponding social network service, e.g., via one of the Social Network Service servers 106, 107, Such a user account, for example, may be configured to enable the user to receive emails, send/receive IM messages, SMS messages, access selected web pages, participate in a social networking activity, provide messages that may include links or attachments, or the like [receiving regulating conditions], ¶ 35.  Thus after a Social Network Service server (106-107) receives an authentication result from the server 109 and/or the server 111, the Social Network Service server can respond appropriately to whatever caused it to make the authentication request, for example to provide access and services to the authenticated user based on the authentication and on terms between the user and the social network and/or the social network service [receiving regulating conditions sent by each of the community of users]. The terms can include, for example, whether the authenticated individual user is a member of the social network, a guest of the social network, is a recognized companion or peer social network or social network service, and so forth, ¶ 48.  The mobile device 200 can also include a social network structure module 247, which can enable the mobile device to act as a part of a social network or social network service (e.g. perform various functions of the servers 106-107), for example by enabling the mobile device 200 to receive and respond to requests from various users for access to resources of a social network, and to enforce restrictions and permissions for accessing those resources within the social network [receiving regulating conditions sent by each of the community of users], ¶ 79). 
Ting also discloses setting regulating conditions based on the received regulating conditions (i.e., The mobile device 200 can also include a social network structure module 247, which can enable the mobile device to act as a part of a social network or social network service (e.g. perform various functions of the servers 106-107), for example by enabling the mobile device 200 to receive and respond to requests from various users for access to resources of a social network, and to enforce restrictions and permissions for accessing those resources within the social network [setting regulating conditions based on the received regulating conditions], ¶ 79.  Control proceeds from block 504 to block 506, where the social network service provides the authenticated user with access to network resources or otherwise satisfies the user's request. If the received authentication result is unsatisfactory, either because the authentication failed or it turns out that the user is authentic but does not satisfy access requirements administered by the social network service, then the social network service can deny the requested service or information sought by the user [setting regulating conditions based on the received regulating conditions], ¶ 103). 
Ting further discloses connecting the server to other servers performing the like functions (i.e., Social network services contact the Social Network Authenticator for SSO authentication, and can contact the Social Network Services Database to receive different services. The contact can be made or initiated by or through a server or other entity that represents a given social network service [connecting the server to other servers performing the like functions], ¶ 23.  An example embodiment of the Social Network Service servers 106, 107 and the Social Network Services Database server 109 and the Social Network Authenticator 111 is described in more detail below in conjunction with FIG. 3. Generally, however, the servers 106, 107 may include any computing device capable of connecting to network 105 to enable managing of communication with, and within, a social network, and can for example represent or be part of a social network service that implements or enables the social network. In one embodiment the servers 106, 107 connect to and can represent (or control access to) different social networks or social network services [connecting the server to other servers performing the like functions], and provide one or more interfaces to a user of client devices 101-104. These interfaces may be used to post, spread, delete, or otherwise manage communication with, and distribution of messages or communication within, the social networks of the servers 106, 107. For example, the servers 106-107 and optionally 109, 111 may each include an interface that may request information from a user of client devices 101-104. For example, these servers may provide access to an account with a social network or social network service or other account, and may request user log-in information before providing access to the account. Such log-in information may include a user name, password, or other identifier of the user and/or client device used by the user, and in example embodiments some or all of the log-in information is provided to the Social Network Authenticator server 111 to perform authentication services. Moreover, the servers 106, 107, 109, 111 can be variously configured to manage information for a user, such as an address book, buddy list, or other type of contact list, either in conjunction with a social network or social network service, or independently [connecting the server to other servers performing the like functions], ¶ 45.  Thus after a Social Network Service server (106-107) receives an authentication result from the server 109 and/or the server 111, the Social Network Service server can respond appropriately to whatever caused it to make the authentication request, for example to provide access and services to the authenticated user based on the authentication and on terms between the user and the social network and/or the social network service. The terms can include, for example, whether the authenticated individual user is a member of the social network, a guest of the social network, is a recognized companion or peer social network or social network service, and so forth [connecting the server to other servers performing the like functions], ¶ 48). 
Ting also discloses forwarding regulating conditions to the other servers (i.e., In one embodiment a recipient of a social search or other request to share information from another user on a different social network, can have his or her own social network contacts that are also accessible according to predetermined permission levels of the recipient and/or the contacts [regulating conditions on the other servers]. If the permission level is granted, or rather conditions applied by the recipient and/or his social network (e.g. via a corresponding social network service) are met by the different social network or the requesting user, the request can be forwarded to each of the social contacts within the recipient's social network [forwarding regulating conditions to the other servers], ¶ 38). 

With respect to claim 2, Ting discloses wherein a user in the community of users connects to a plurality of independently controlled servers performing the like functions (i.e., In an example embodiment, mechanisms are provided to enable information sharing and collaboration between different social networks, for example social networks implemented via social network services. In an example embodiment, a Social Network Services Database and a Social Network Authenticator are implemented on one or more servers or networks and are accessible via a web page. The Social Network Services Database and the Social Network Authenticator can be implemented on the same server or network, or in different servers or networks. The Social Network Authenticator provides or enables single-sign-on (SSO) authentication of individual users or other entities (e.g., social networks), for example that desire access to network resources [wherein a user in the community of users connects to a plurality of independently controlled servers performing the like functions]. For example, when an individual user contacts a social network service, the social network service can receive identification information from the user and then pass the information to the Social Network Authenticator, which authenticates the individual user and then sends results of the authentication to the social network service [wherein a user in the community of users connects to a plurality of independently controlled servers performing the like functions]. At that point the social network service provides access and services to the individual user based on the authentication and on terms between the individual user and the social network service or the social network it represents. The terms can include, for example, whether the authenticated individual user is a member of the social network, a guest of the social network or of one of the social network's members, and so forth, ¶ 22). 

With respect to claim 3, Ting discloses characterized in that the computer program product comprises instructions which, when the program is executed by a computer, cause the computer to: regulate communications from a plurality of subservient human interface devices to other subservient human interface devices, forming a hosted specialized server (i.e., In an example embodiment, conditions associated with accessing network resources can be implemented using "roles" to organize users into different groups and permit different levels of access to a resource depending on the group. For example, roles can include "guest", "member", "administrator", "business user", and so forth, and can also include or indicate to which social network(s) an entity with a role belongs. For example, a role might be "Yahoo/guest" or "MySpace/member". ACLs for a social network service MySpace, stored in or accessible via the Social Network Services Database server 109 might indicate that MySpace would permit Yahoo members to access activity summaries of MySpace themed forums (e.g. message boards for particular groups or interests) and view profiles of logged-in participants on those forums, but would only permit Yahoo guests to view the names of the MySpace themed forums. In an example embodiment, permissions can also depend on existing relationships between different participants on different social networks. For example, where a MySpace member with a particular level of service (e.g., a premium level) designates specific Yahoo members as friends or acquaintances (in essence provides a referral) those Yahoo members can be provided with access to MySpace resources. Conditions can vary, for example the access can be for a limited period of time, can be for general MySpace resources, for MySpace resources specifically identified by or related to or controlled by the referring MySpace member, and so forth [regulate communications from a plurality of subservient human interface devices to other subservient human interface devices, forming a hosted specialized server]. Thus, each resource can have multiple levels of access associated with it, and can have multiple entities or classes of entities associated with a given level of access for the resource [forming a hosted specialized server]. Global access, for example, can permit access to all social networks that are not specifically excluded. For convenience in definition and creation, roles used to label resources listed in the ACLs can have a hierarchical structure so that a child role can inherit the attributes of a parent role, for example where a guest has fewer privileges than a member, Guest role can be a parent of Member role so that the Member role inherits all privileges of the Guest role [regulate communications from a plurality of subservient human interface devices to other subservient human interface devices], ¶ 54). 
Ting further discloses regulate communications to and from other hosted specialized servers regulating communications from another plurality of subservient human interface devices (i.e., Networks or services that host content in connection with individual user accounts and permit access to the hosted content to members and guests of the network according to various conditions are also variants of social network services [hosted specialized servers regulating communications from another plurality of subservient human interface devices], ¶ 19.  Permissions to access the knowledge base can, for example, be based at least partly on degrees of separation between the particular users who created or own the knowledge base, and users desiring to access the knowledge base. The restriction can permit access to only those whose degree of separation is less than a threshold value, or only to those whose degree of separate is greater than a threshold value. Particular individuals or groups of individuals or particular social networks can enabled with access, or can be blocked from access [regulate communications to and from other hosted specialized servers], ¶ 20.  Conditions can vary, for example the access can be for a limited period of time, can be for general MySpace resources, for MySpace resources specifically identified by or related to or controlled by the referring MySpace member, and so forth [hosted specialized servers regulating communications from another plurality of subservient human interface devices]. … Global access, for example, can permit access to all social networks that are not specifically excluded [regulate communications to and from other hosted specialized servers], ¶ 54). 
Ting further discloses receive regulating conditions from subservient human interface devices for processing or forwarding communications to other hosted specialized servers (i.e., Networks or services that host content in connection with individual user accounts and permit access to the hosted content to members and guests of the network according to various conditions are also variants of social network services, ¶ 19.  Access to the knowledge base can be controlled by a particular user or group of users (e.g. aggregate or average permissions, or by most restrictive permission of any member of the group, and so forth), or additionally or alternatively by the hosting social network [receive regulating conditions from subservient human interface devices for processing or forwarding communications to other hosted specialized servers], ¶ 20). 
Ting also discloses receive regulating conditions from other hosted specialized servers for processing or forwarding communications to other hosted specialized servers (i.e., Access to the knowledge base can be controlled by a particular user or group of users (e.g. aggregate or average permissions, or by most restrictive permission of any member of the group, and so forth), or additionally or alternatively by the hosting social network [receive regulating conditions from other hosted specialized servers for processing or forwarding communications to other hosted specialized servers], ¶ 20.  In one embodiment a recipient of a social search or other request to share information from another user on a different social network, can have his or her own social network contacts that are also accessible according to predetermined permission levels of the recipient and/or the contacts. If the permission level is granted, or rather conditions applied by the recipient and/or his social network (e.g. via a corresponding social network service) are met by the different social network or the requesting user, the request can be forwarded to each of the social contacts within the recipient's social network [receive regulating conditions from other hosted specialized servers for processing or forwarding communications to other hosted specialized servers], ¶ 38). 

With respect to claim 4, Ting discloses a state machine a state machine that is manifested in a physical network of computers and communication devices, including a plurality of human interface devices (HID) and a plurality of separately controlled hosted specialized servers (HSS), the state machine providing at least a subset of the following states for control by the human interface device: open communication condition, block communications from an originating HID, block communications from originating HSS, training mode - learn to block content, block communications from a connecting HSS, block communications from all connecting HSS, promote a message to the controlling HID, promote a message to sibling subservient HID's, and promote a message to additional HSS' (i.e., Particular individuals or groups of individuals or particular social networks can enabled with access, or can be blocked from access [plurality of human interface devices (HID): block communications from an originating HID], ¶ 20.  In example embodiments two sets of Application Program Interfaces (APIs) are used, one set for social network services, and one set for the Social Network Services Database and the Social Network Authenticator, to enable them all to communicate with each other [a state machine a state machine that is manifested in a physical network of computers and communication devices, including a plurality of human interface devices (HID) and a plurality of separately controlled hosted specialized servers (HSS), the state machine providing at least a subset of the following states for control by the human interface device: open communication condition], ¶ 25.  Client devices 101-104 may further be configured to include a client application that enables the user to log into a user account that may be managed by another computing device or network, such as a social network or other resource accessible through a corresponding social network service, e.g., via one of the Social Network Service servers 106, 107, Such a user account, for example, may be configured to enable the user to receive emails, send/receive IM messages, SMS messages, access selected web pages, participate in a social networking activity, provide messages that may include links or attachments, or the like [a state machine a state machine that is manifested in a physical network of computers and communication devices, including a plurality of human interface devices (HID) and a plurality of separately controlled hosted specialized servers (HSS)], ¶ 35). 

With respect to claim 5, Ting discloses a state machine a state machine that is manifested in a physical network of computers and communication devices, including a plurality of human interface devices (HID) and a plurality of separately controlled hosted specialized servers (HSS), the state machine providing at least a subset of the following states for control by the hosted specialized server: open communication condition, block communications from an originating HID, moderate communications from an originating HID, block communications from originating HSS, moderate communications from an originating HSS, training mode - learn to block content, block communications from a connecting HSS, block communications from all connecting HSS, promote a message to the controlling HID, block promotions from an originating HID, moderate promotions from originating HID, block promotions from originating HSS, moderate promotions from originating HSS, block promotions from subservient HID, moderate promotions from subservient HID, promote a message to sibling subservient HID's, promote messages to sibling subservient HID's from originating HID, promote messages to sibling subservient HID's from originating HSS, promote messages to sibling subservient HID's from subservient HID, promote a message to additional HSS', promote messages to additional HSS from originating HID, promote messages to additional HSS from originating HSS, promote messages to additional HSS from subservient HID, and moderate messages from HSS to other HSS (i.e., As noted herein, the APIs can promote or enable standard forms of communication between different network devices 300 that are variously configured as one or more of the Social Network Service servers 106-107, Social Network Services Database 109 and Social Network Authenticator 111 [promote a message to the controlling HID, promote a message to sibling subservient HID's, promote messages to sibling subservient HID's from originating HID, promote messages to additional HSS from originating HID, promote messages to additional HSS from originating HSS, promote messages to additional HSS from subservient HID]. The APIs can be provided in two sets, one set for servers 106-107 and one set for the servers 109, 111, to variously allow the servers to communicate with each other, ¶ 91). 

With respect to claim 6, the limitations of claim 6 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 7, the limitations of claim 7 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
9/25/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447